DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-23, drawn to a method of forming a layer of carbon.
Group II, claim(s) 26, drawn to an apparatus.
Group III, claim(s) 27 – 30, drawn to a method of forming a barrier layer.


Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of the use of ultraviolet radiation in a selected region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Prezioso et al. "Large Area Extreme-UV Lithography of Graphene Oxide via Spatially Resolved Photoreduction" (2012). Langmuir 28 p5489-5495, of record (hereafter "Prezioso"). See Figure 1, Experimental Section.  

During a telephone conversation with Jason D. Eisenberg, applicant's representative on August 9, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 16 – 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26 – 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The Examiner notes that a definition for “extreme ultraviolet radiation” is provided in the instant specification in paragraph [0004].

Claim 16 recites a first step of “irradiating…a surface of a solid structure with extreme ultraviolet radiation in a presence of a carbon-containing precursor…” and another step of “interacting the radiation with the solid structure…to cause formation of a layer of carbon…” In addition to an issue of antecedent basis (detailed below), the action of “interacting” brings into question whether what is intended is an active step with manipulative difference or a potential consequence of the step of irradiating the carbon-containing precursor with EUV. The instant specification recites in paragraphs [0007], [00015] an embodiment method of “irradiating a selected portion of a surface of a solid structure with extreme ultraviolet radiation in the presence of a carbon-containing precursor, wherein: the radiation interacts with the solid structure…” The instant specification does not recite any disclosure that conveys that a step of interaction is executed independent from the irradiation of the solid surface’s structure. Considering that “to interact” means “to act upon one another”, in view of the broadest reasonable sole interaction of the radiation and the solid structure/ consequence of the irradiation step, but can include acts that enables interaction or executes the combination of the radiation with the solid structure to cause the formation of a layer of carbon. Accordingly, the Examiner interprets the step to include the consequence of the irradiating step as well as any step that couples “the radiation” with the solid structure to cause formation of a layer of carbon (e.g. infrared heating, providing intermediary, catalyst layers).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
PCT/EP2019/054680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the examined claims of the instant application as originally filed (after preliminary amendment) are broader than the original claims found in the prior-filed application and broader than the disclosure of the prior-filed application.  As noted above, the interaction step is not necessarily confined to the sole interaction of the radiation and the solid structure/ consequence of the irradiation step.  However, the disclosure of the prior-filed application critically requires that the interaction is a direct consequence of the action of irradiating a selected portion of a surface of a solid structure with extreme ultraviolet radiation.  There are no other embodiments broadly discussed that reasonably convey support for any method that irradiates as well as an action of interacting with a/the radiation with the solid structure. The present examined claims therefore encompass subject matter beyond that supported by the prior-filed application. For the purposes of prior art rejections, the Examiner notes that the effective filing date of the present application is August 11, 2020.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16:
The claim recites the limitation "the radiation" in the “interacting…” step of the claim.  There is insufficient antecedent basis for this limitation in the claim. As written, it is not immediately clear if “the radiation” interacting to cause formation of a layer of 
Regarding claim 18:
	In view of the discussion concerning the “interacting…” step in section ¶9 above, the claim recites a wherein clause that details the consequence of the step of irradiating.  However, the result of the additional conditions and results of the irradiating step causes the formation of the layer of carbon by deposition in the irradiating step, as opposed to the interacting step. This creates a confusion of antecedent basis as well as a lack of clarity as to when are objects formed and whether the recited conditions/results recited in claim 18 are meant to be a further description of the interacting step or independent of the interacting step, rendering the claim indefinite.
Regarding claim 25:
	Claim 25 depends from claim 22 which in turn depends on claim 16.  Claim 25 recites “in the case where the layer of carbon comprises graphene, to increase the quality of the layer of graphene”.  However, grandparent claim 16 does not recite graphene and neither does parent claim 22.  Therefore, there’s a lack of antecedent basis for the conditional step in the case where a layer carbon comprises a graphene.  The limitation appears to be found in dependent claim 17.  Furthermore, the limitation is 1.  Accordingly, because, as written, the condition precedent is never met, no weight is assigned to the limitation of increasing the quality of the layer of graphene.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prezioso.
Regarding claim 16, 17 and 22; Prezioso is directed to process ease of patterning graphene over large areas with nanometer resolution using an extreme ultraviolet [EUV] photolithographic approach and graphene oxide (abstract).  Prezioso discloses and method comprising (page 3 left-hand column): preparing a dispersion of graphene oxide in water; spin coating the dispersion onto an alumina/silicon substrates [solid structure] to form a layer of deposited graphene oxide sheets [meeting claim 22]; exposing the graphene oxide sheets to EUV light in order to photoreduce the graphene .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. “Catalyst-Free Growth of Networked Nanographite on Si and SiO2 Substrates by Photoemission-Assisted Plasma-Enhanced Chemical Vapor Deposition” (2009).  e-Journal of Surface Science and Nanotechnology. Vol 7 p882-890 (hereafter “Takami”) in view of Hoffmann et al. US 2012/0241069 A1 (hereafter “Hoffmann”) and .
Regarding claims 16, 17, 18, 19, 20, 21; Takami is directed to the deposition of a layered carbon structure using ultraviolet assisted plasma in chemical vapor deposition (Abstract).  As shown in figure 1, Takami discloses a system comprising a silicon or SiO2/Si substrate; an electrode with openings formed by gaps of molybdenum wire; and an excimer lamp used for emitting ultraviolet light (page 883 – 884).  The wavelength of the light is 172 nanometers.  Using the disclosed system, Takami discloses a method comprising: providing a silicon and silicon oxide substrate; subjecting the substrate two a native elect and shall to ignite a plasma; irradiating the substrate with UV light from the excimer lamp while supplying argon and methane [alkane, meeting claims 19, 20, and 21]; and depositing a layer carbon structure from the interaction of the plasma, the UV light, and the substrate.  The UV light interacts with the silicon surface to produce excited photo-electrons which assists in the deposition of the carbon structure [meeting claim 18] (Abstract; page 884 right-hand column).  The layer carbon structure contains domains are connected to one another with some graphene sheets [meeting claim 17] (page 887). 
Takami does not expressly teach does not expressly teach that a pattern is formed defined by the selected portion and that radiation used in the irradiation step is extreme ultraviolet radiation.
With regards to the formation of a pattern:
Hoffmann is directed to the fabrication of a graphene patterns by first forming a pattern of passivation material on a growth substrate and then subsequently exposing 2/Si] or a surface that is not catalytic with respect to hydrocarbons but provides carbon atoms by other sources ([0042] – [0043]). The use of a passivation layer allows for the production of higher-quality and higher-resolution graphene electronic devices that minimizes the contamination of graphene that are present in prior art techniques that rely on subtractive patterning of graphene or by direct patterning of catalytic regions to directly deposit graphene ([0011], [0059], [0066]).
Takami discloses a part of its field of interest is in to carbon-based electronic devices (page 882).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takami by including steps to deposit a passivation pattern and thus defined selected portions as the inverse of the passivation pattern; and then subsequently form the layer of graphene in a pattern defined by the selected portion because Hoffmann discloses that such a technique allows for the formation of higher-quality and higher-resolution graphene devices that minimizes contamination of graphene for the purpose of producing carbon-based electronic devices.
With regards to the use of extreme ultraviolet radiation:

Takami discloses that the wavelength of radiation used is 172nm (page 884 left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takami by substituting the low-wavelength vacuum UV light source of Takami with a light source that provides extreme UV radiation because a.) Tavares discloses that both bands are known for photo-initiated chemical vapor deposition, and are therefore known equivalents for the process; and b.) Tavares discloses that the specific chosen wavelength allows specific targeting of certain molecular bonds to give rise to enhanced coating thicknesses and fast deposition kinetics.

	As discussed above, Takami also discloses that the mechanism of deposition of carbon from the ultraviolet light is by assistance from secondary electrons (i.e. photo-electrons; Abstract; page 884 right-hand column).
Therefore, in view of the prior art as a whole, it would have been additionally obvious to one of ordinary skill in the art to have modified the method of Takami by substituting the low-wavelength vacuum UV light source of Takami with a light source that provides extreme UV radiation because of the reasons recited in Tavares, especially because Klebanoff teaches that the mechanism of creating a carbon coating onto at least silicon components with extreme UV radiation is the same mechanism utilized with higher wavelengths in Takami, and one of ordinary skill in the art would have reasonably expected operation of the method of Takami using an extreme UV radiation source with predictable results.

Claims 16, 22 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos US2012/0261644 A1 (hereafter “Dimitrakopoulos”) in view of Hoffmann.
2], e.g. UV light or X-rays [forming an intermediate state] ([0038], [0055], [0080]); and then subsequently applying heat to the cross-linked molecules of the polyaromatic hydrocarbon layer to form the graphene nanoribbons ([0039], [0081], [0095]).  Dimitrakopoulos further discloses that the substrate may be e.g. gold or silicon, and that there is an epitaxial relation between acene molecules (such as pentacene) and gold during deposition ([0061]); such a relation is described as critical in order to have the acene molecules in flat rows prior to cross-linking with radiation [meeting the requirement of interaction between the radiation with the solid structure] ([0055], [0059], [0063]). 
Dimitrakopoulos does not expressly teach an embodiment where extreme ultraviolet radiation is used for irradiation; and that a selected area is irradiated to form a pattern defined by the selected portion. 
With regards to the use of extreme ultraviolet radiation:
As noted above, Dimitrakopoulos does inherently disclose that wavelengths below that of visible light are suitable for forming cross-links, and gave as specific prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the establishment of selected areas and that the irradiation of the selected areas a pattern defined by the selected portion:
The facts of Hoffmann discussed above in the rejection of claims 16, 17, 18, 19, 20, 21 over Takami in view of Hoffmann, Tavares and optionally Klebanoff also apply in the present rejection. Additionally, Hoffmann discloses that the passivation layer would be one that does not support graphene growth [relevant to claim 24] ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dimitrakopoulos by including steps to deposit a passivation pattern and thus defined selected portions as the inverse of the passivation pattern; and then subsequently form the layer of graphene in a pattern defined by the selected portion, and not in areas outside of the selected portion into graphene [meeting claim 24] because Hoffmann discloses that such a technique allows for the formation of higher-quality and higher-resolution graphene devices that minimizes contamination of graphene for the purpose of producing carbon-based electronic devices.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111.04: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
        2 As evidenced by Planck’s equation E=hν , where E is photon energy and ν is frequency, and the inverse relationship between frequency and wavelength with the speed of light as the proportionality factor, λ=c/ν